OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 May 2021 has been entered.

Response to Amendment
The Amendment filed 20 May 2021 has been entered. New claims 22-25 have been added. As such, claims 1, 2, 4-6, 8, 10-15, and 17-25 are pending; claims 11-15 have been previously withdrawn; and claims 1, 2, 4-6, 8, 10, and 17-25 are under consideration and have been examined on the merits.
Applicant’s amendments to the claims have overcome each and every rejection previously set forth in the Final Office Action filed 24 February 2021 (hereinafter “Final Office Action”). As such, the aforesaid rejections have been withdrawn. However, it is 

Claim Objections
Claims 24 and 25 are objected to because of the following informalities.
In claims 24 and 25, please add a space between the value and unit for 15 V and 30 nm, respectively
Appropriate action is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10, 22, and 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 10 and 22 are both directed to a part comprising: a substrate comprising titanium; a non-porous titanium oxide layer formed from the substrate; an aluminum oxide layer in contact with the non-porous titanium oxide layer, the aluminum oxide layer having pores and a dye (claims 1, 10) or colorant (claim 22) disposed within the Claim 23 limits the adhesion layer to comprising silver. As expanded upon below, the specification does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the (aforesaid) claimed invention as defined by claims 10, 22, and 23, that is, where an adhesion layer is disposed between the substrate (specifically the non-porous titanium oxide layer formed from the substrate) and the aluminum oxide layer.
MPEP 2164.01 states that any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard therefor is that which is set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. Further, MPEP 2164.01(a) sets for the undue experimentation analysis factors (A-H). In applying the analysis factors to claims 10 and 22/23, undue experimentation would be required to make and/or use the invention as claimed because:
The direction and amount thereof provided by the inventor(s) is unclear/conflicting – the specification indicates that to form the part including a non-porous titanium oxide layer “formed from the substrate” (as recited in claims 1/10 and 22), an aluminum layer is deposited on a substrate comprising titanium; the aluminum layer is subject to anodization and converted to aluminum oxide, 
However, the specification indicates that in some embodiments, a very thin intermediate layer (e.g., about 2-6 nanometers of silver) is deposited on the substrate surface prior to the deposition of the aluminum layer in order to enhance the adhesion of the aluminum layer; indicates that metals such as silver are inert with respect to an anodizing process [0025]; and further, states that the anodizing process terminates at said intermediate layer, making a top surface of the intermediate layer visible through overlying aluminum oxide layer [0033]. Therefore, the specification indicates/suggests that when an intermediate adhesion layer is utilized, the anodization terminates at said intermediate layer, and thus the underlying substrate comprising titanium is not contacted with the electrolytic solution and not subject to anodization to form the non-porous titanium oxide layer. In other words, the specification sets forth an alternative embodiment where the part includes a substrate comprising titanium, an intermediate layer (e.g., silver) overlying the substrate, and an aluminum oxide not including a non-porous titanium oxide layer).
Further with respect to the amount of direction provided by the inventor(s), it is noted that [0033] does recite “in some cases a very thin intermediate layer (not shown), such as a 2-6 nanometer thick layer of silver, is positioned between aluminum oxide layer 210 and titanium oxide layer 304”. However, in view of (i) the foregoing analysis of the disclosure which indicates the anodization process terminates at the intermediate layer due to it being inert, and (ii) the lack of any disclosure or example which articulates or demonstrates how the intermediate layer is positioned between the aluminum oxide layer and non-porous titanium oxide layer (i.e., how the non-porous titanium oxide layer can be formed through the inert immediate layer at which the anodization terminates), it is clear that there is a significant lack of direction provided to make the claimed (embodiment of the) invention.
The existence of working examples/level of direction provided – in conjunction with the foregoing factors, the specification does not disclose a single working example, let alone a working example where the intermediate adhesion layer is formed between the non-porous titanium oxide layer formed from the substrate and the overlying aluminum oxide layer. Furthermore, the specification does not indicate or suggest any materials other than silver which are suitable for forming the intermediate adhesion layer and which would allow for formation of the underlying non-porous titanium oxide layer (i.e., permit anodization of the 
The state of the prior art is such that it would be unclear/unknown how to convert an underlying metal substrate to its oxide form when an intermediate layer which is (i) inert to the anodization process and (ii) terminates said anodization process, is disposed on the substrate to be converted, thus preventing contact between the electrolytic solution and said substrate. 
The level of one of ordinary skill in the art is such that he/she would recognize that the claimed invention (including the intermediate layer) could only be formed if the intermediate layer were porous (thus allowing contact between the substrate and electrolytic solution); however, as set forth above, there is no disclosure or other indication of the intermediate layer being porous in the specification, and further, the specification indicates that the anodization process terminates at the intermediate layer (the opposite of the intermediate layer being porous). 
The quantity of experimentation 
 In view of the foregoing factor analysis, it is evident that it would require undue experimentation for one of ordinary skill in the art to make or use the claimed invention as defined by claims 10, 22, and 23, and as such, claims 10, 22, and 23 fail to comply with the enablement requirement. For examination of claim 10 on the merits, the Examiner is giving the claimed phrase “formed from the substrate” (recited in claim 1) the broadest reasonable interpretation (BRI) in light of the specification, of which is the non-porous titanium oxide layer being formed on the substrate. For examination of claims 22 and 23 on the merits, the Examiner is also giving the aforesaid phrase the same BRI in light of the specification. Simply put, the non-porous titanium oxide layer is not required to be a conversion film (e.g., anodized layer) formed from a substrate, but rather, may be deposited onto the substrate. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2009/0311516; “Wei”) (previously cited) in view of Khosla (US 2013/0153429; “Khosla”) (newly cited). Disegi (US 2013/0233717; “Disegi”) (previously cited) is relied upon as an evidentiary reference for claims 4 and 5; Chan (US 2004/0247904; “Chan”) (previously cited) is relied upon as an evidentiary reference for claim 8.
Regarding claim 1
Regarding the claimed titanium oxide layer being non-porous and formed from the substrate, Wei discloses that the composite material is formed by coating an aluminum layer on the titanium substrate through vacuum sputtering or vaporization (i.e., deposition processes) [0013]. The aluminum layer is subsequently anodized to (converted to) an aluminum oxide layer on the titanium substrate. For the anodization process, an organic acid, such as, inter alia, sulfuric acid is utilized in solution. A power source supplies current to the titanium substrate, where the power source is in the range of 5-20 V and the current density through the aluminum layer is about 1-2 A/dm2. The aluminum oxide layer is formed on the titanium substrate with a plurality of pores therein [0013-0016]. After the aluminum oxide layer is completely anodized, the anodization process is continued where the solution contacts the surface of the titanium substrate through the pores of the aluminum oxide layer, thereby converting a portion of the titanium substrate to titanium oxide [0016], of which reads on “formed from the substrate”. Wei does not explicitly state that the titanium oxide layer is porous or non-porous.
The specification discloses that an aluminum layer is deposited on the surface of a titanium substrate through deposition processes [0026]. The aluminum layer is then anodized to form a porous aluminum oxide layer [0029, 0032], where all of the aluminum layer is converted to aluminum oxide [0031]. The electrolytic solution preferably includes sulfuric acid, and a voltage of about 15 V is utilized, referred to as a Type II anodization process [0032]. The applied current density to the aluminum layer is about 1.5 A/dm2 [0034]. After the aluminum layer is converted to the aluminum oxide layer, the titanium oxide layer forms between the aluminum oxide layer and the 
Given that the composite material of Wei, set forth above, is substantially identical to the present claimed and disclosed part in terms of the substrate material, oxide-layer arrangement, and method (anodization) and conditions thereof (electrolytic sulfuric acid solution, power source voltage, applied current density through aluminum layer) for forming the aluminum oxide and titanium oxide layers on the titanium substrate, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the titanium oxide layer of Wei would have been inherently pore-free. The Examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)).
Wei is silent regarding the aluminum oxide layer having a dye infused within the pores thereof. 
Khosla discloses treated titanium and/or aluminum surfaces for use in commercial and consumer products, said metal surfaces having been subject to a dual anodization treatment for a desired effect such as functional and/or cosmetic, including abrasion/scratch resistance and color(s) [Abstract; 0003-0007, 0023]. Khosla teaches that porous aluminum oxide layers formed through standard anodization processes (e.g., in a sulfuric acid-based electrolytic bath) can be dyed to impart a rich color to the anodized layer; the dye being adsorbed through (i.e., infused in) the pores; and where the standard anodic oxide layer exhibits increased adherence capabilities for the dye(s) 
Wei and Khosla are both directed toward products including porous, anodic aluminum oxide films formed on metal substrates, said products exhibiting aesthetic qualities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite material of Wei by dying the pores of the aluminum oxide layer, as taught by Khosla, in order to impart a rich, different, and/or new color to the composite material. The composite material of modified Wei would have comprised all of the features set forth above, and would have further comprised a dye infused within the pores of the aluminum oxide layer, thereby reading on the part of claim 1. 
Regarding claim 2, Wei does not explicitly disclose that the titanium oxide layer is transparent such that a surface of the titanium substrate is visible through the titanium oxide layer, as presently claimed. However, in view of the foregoing rationale supported under MPEP 2112(V) and 2112.01(I) (see paragraphs 18-20 herein), in the absence of factually supported objective evidence to the contrary, there is also a reasonable expectation that the titanium oxide layer of Wei would have been inherently transparent such that a surface of the substrate would have been visible through the titanium oxide layer.
Regarding claims 4 and 5, Wei discloses that the thickness of the titanium oxide layer is decided by the voltage of the power source, and that different thicknesses produce titanium oxide layers having different colors, i.e., the color of the titanium oxide (claim 5). Further, Wei discloses that for example, a yellow colored titanium oxide layer is formed when the voltage is 5 V, and a purple colored titanium oxide layer is formed when the voltage is 15 V. Purple titanium oxide layers formed through anodization processes are known to have thicknesses of 40-50 nm, and yellow titanium oxide layers formed through anodization processes are known to have thicknesses of 135-150 nm, as evidenced by Disegi [0044-0046, 0051, 0052, 0054, 0055, 0062, 0065, 0070]. Since the purple colored titanium oxide layer formed at 5 V would have had a thickness of 40-50 nm as evidenced by Disegi, it reads on the titanium oxide layer thickness range recited in claim 4. Since the yellow colored titanium oxide layer formed at 15 V would have had a thickness of 135-150 nm, it overlaps and therefore renders obvious the titanium oxide layer thickness recited in claim 4 (see MPEP 2144.05(I)).
Additionally or alternatively
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have increased or decreased the power source voltage during the anodization process of forming the titanium oxide layer, thereby increasing or decreasing the thickness of the titanium oxide layer, including over the presently claimed range of about 20 to about 150 nm, in order to obtain different colored titanium oxide layers to impart different colors to the composite material relative to the dye infused within the pores of the aluminum oxide layer, thereby reading on the limitations of claims 4 and 5.
Regarding claim 8, given that the composite material of modified Wei, set forth above, is substantially identical to the present claimed part in terms of the substrate material, oxide-layer arrangement, thicknesses of each oxide layer (Wei discloses the thickness of the aluminum oxide layer is from about 5 to 30 microns [0015]; Applicant’s specification discloses the thickness of the aluminum oxide layer is from 5 to 30 microns [0030]), and method (anodization) and conditions thereof (electrolytic sulfuric acid solution, power source voltage, applied current density through aluminum layer) for forming the aluminum oxide and titanium oxide layers on the titanium substrate, as well as the aluminum oxide layer being porous and containing a dye infused within its pores, and the titanium oxide layer being non-porous, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the aluminum oxide layer of Wei would have inherently exhibited a hardness of about 300 HV or greater (see MPEP 2112(V) and 2112.01(I)). 
Additionally, it is noted that porous aluminum oxide layers having thicknesses on the order of microns that protect refractory metal oxide layers (i.e., titanium oxide 
Regarding claim 24, as set forth above in the rejection of claim 1, Wei discloses that the pores are formed utilizing a voltage in the range of 5-20 V, of which overlaps and/or encompasses and therefore renders prima facie obvious the claimed voltage of 15 V (see MPEP 2144.05(I)).  
Regarding claim 25, as set forth above in the rejection of claim 1 (see paragraphs 18-20 herein), the composite material of Wei is substantially identical to the present claimed and disclosed part in terms of the substrate material, oxide-layer arrangement, and method (anodization) and conditions thereof (electrolytic sulfuric acid solution, power source voltage including in a range of 5-20 V thereby encompassing 15 V, applied current density through aluminum layer) for forming the aluminum oxide and titanium oxide layers on the titanium substrate. Furthermore, Applicant’s specification discloses that pores having a diameter of about 30 nm result from a voltage of about 15 V [0032]. Therefore, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the composite material of modified Wei, set forth above and anodized over a voltage range of 5-20 V, including 15 V, would have inherently exhibited pores, each pore having a diameter of about 30 nm. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Khosla as applied to claim 1 above, further in view of Kobayashi et al. (US 5,160,599; “Kobayashi”) (previously cited).
Regarding claim 6, modified Wei discloses the composite material set forth above in the rejection of claim 1 under 35 U.S.C. 103.
Wei is silent regarding the titanium or titanium alloy substrate [0013] being Ti-6Al-4V.
Kobayashi discloses an anodization process for coloring titanium and its alloys at low voltages [Abstract; col 2, lines 15-31]. The anodization process forms an anodic oxide film and utilizes sulfuric acid in solution [col 3, lines 19-23], where one of ordinary skill in the art recognizes that the anodic oxide film formed through anodization comprises titanium oxide. Kobayashi teaches that colorization through the anodization process is not limited to pure titanium, but is also applicable to titanium-based alloys including Ti-6Al-4V, of which is frequently employed as a high strength material [col 3, lines 49-55]. As such, Kobayashi teaches that Ti-6Al-4V is recognized within the art to be a high strength metal material that is suitable for undergoing colorization through anodization processes utilizing sulfuric acid as the acid component of the electrolytic solution.
Wei and Kobayashi are both directed toward the anodization of titanium oxide substrates utilizing sulfuric acid-based electrolytic solutions in order to impart a color to said substrate and article thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the Ti-6Al-4V alloy as the substrate of the composite material of modified Wei, as taught by Kobayashi, as Ti-6Al-4V would have been recognized within the art as a suitable titanium alloy substrate for undergoing colorization through anodization utilizing sulfuric acid-based electrolytic solutions (see Additionally or alternatively, it would have been obvious to done so in order to have formed a composite material having a high overall strength due to the high individual strength of the Ti-6Al-4V alloy.
The composite material of modified Wei would have comprised all of the features set forth above where the titanium alloy substrate would have been Ti-6Al-4V, thereby meeting the limitation of claim 6.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2003/0218064; “Conner”) (previously cited), in view of Wei and Khosla.
Regarding claims 17-19 and 21, Conner discloses a portable electronic device comprising a housing (also referred to as a casing) [Abstract; 0002, 0006, 0008; Figure 1]. The housing can be made from any structural form material [0066]. The portable electronic device is handheld [0070]. 
Conner is silent regarding the housing being formed from a substrate including titanium and having an aluminum oxide layer disposed thereon in one (first) portion and a titanium oxide layer overlaid by an aluminum oxide layer disposed thereon in another (second) portion (claim 17), wherein the titanium oxide layer is transparent (claim 18) and defines a boundary that distinguishes the two aforementioned portions (claim 19) and is non-porous (claim 21)
Wei in view of Sheasby (“modified Wei”) discloses the composite material set forth above in the rejection of claims 1 and 2 under 35 U.S.C. 103. Wei teaches that material contaminations, such as fingerprints and dust, cannot adhere to the titanium-based composite material easily, and the composite material does not look obsolete or lose its shine over time, looking like new even after using for a long period of time [0004, 0005, 0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the portable electronic device of Conner by forming the housing for the electronic device from the composite material taught by modified Wei (as set forth above in the rejection of claims 1 and 2), in order to prevent contaminations such as fingerprints from adhering to the housing, to provide a housing that looks new over an extended period of time (i.e., does not lose its shine over time), and to provide a housing of a specific (desired) color.
Furthermore, as set forth above, Wei discloses that the presence and thickness of the titanium oxide layer contributes to the color of the composite material, and further, that the formation of the titanium oxide layer is through a continued anodization after the aluminum oxide layer has been formed. Applicant’s attention is directed to MPEP 2144(I), which states that the rationale to modify or combine prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. Furthermore, Applicant’s attention is also directed to 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have not formed the titanium oxide layer on pre-determined portions of the titanium-based composite material, in order to have formed the pre-determined portions without having a color combination (the combination being the color associated with both the thickness of the titanium oxide layer and the dye infused within the pores of the aluminum oxide layer) associated with the color of the titanium oxide layer. In other words, it would have been well-within the ambit of one of ordinary skill in the art to have determined that a portion of the composite was to not have a color associated with titanium oxide layer (the function of the element), and to have not continued the anodization process so as to not form the titanium oxide layer on said portions (omission of the element). As such, the composite material of the housing of modified Conner would have comprised a portion where the aluminum oxide layer would have been bonded directly to the titanium substrate (omission of the formation of the titanium oxide layer, reads on claimed first portion), and a portion where the aluminum oxide layer would have been bonded to the titanium oxide layer disposed between said aluminum oxide layer and the titanium substrate (reads on claimed second portion).
The portable electronic device of modified Conner would have comprised the housing (i.e., enclosure) being constructed from the composite material as set forth above in the rejection of claims 1 and 2 under 35 U.S.C. 103 over Wei in view of Khosla, specifically the composite material comprising a titanium or titanium alloy (claims 17, 18, 21). Since the titanium-based composite material exhibits the two aforementioned portions where the second comprises the titanium oxide-layer, i.e., one portion does not have the titanium oxide layer and the other portion does have the titanium oxide layer, the titanium-based composite material reads on the limitations of claim 19. In other words, since one portion comprises the titanium oxide layer and the other portion does not, it logically flows that the titanium oxide layer defines a boundary between the two portions. Furthermore, it logically flows that since the second portion includes both of the non-porous titanium oxide layer and the aluminum oxide layer having dye infused in the pores thereof, the second portion would impart a color to the housing associated with the colorant particles and thickness of the non-porous titanium oxide layer, both of which may be predetermined by one of ordinary skill in the art. 
Regarding claim 20, it is noted that while claim 20 is not indefinite, the limitation is extremely broad in light of the specification. The claim recites that the outer surface is textured, but does not set forth any quality or quantity associated with the surface texture. In light of how the term “textured” is utilized throughout Applicant’s specification, the Examiner is interpreting the term in the context of the outer surface as meaning that said surface has at least some degree of roughness. For example, and to illustrate the breadth of the claim, a single 1 nm (height-scale relative to the surface) protrusion from 
Given that the outer surface of the housing is the aluminum oxide layer of the composite material, of which, as set forth above, is substantially identical in structure and composition, and is produced by identical or substantially identical processes to that of Applicant’s claimed layer structure of the enclosure, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the outer surface of the aluminum oxide layer of the housing (i.e., enclosure) would have exhibited at least some degree of roughness, of which reads on the limitations of claim 20. In other words, there is a reasonable expectation that the surface of the aluminum oxide layer of the housing of modified Conner would not have been a perfectly flat surface and would have comprised at least some degree of roughness.

The Examiner notes that the following rejection is a co-pending rejection that addresses the limitations of claim 20 in a manner different than that set forth above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Conner in view of Wei and Khosla as applied to claims 17-19 above, and further in view of Tatebe et al. (US 2014/0166490; “Tatebe”) (previously cited).
Regarding claim 20
Modified Conner is silent regarding the outer surface of the housing (i.e., the surface of the aluminum oxide layer formed through anodization) being textured.
Tatebe discloses an article comprising a metal substrate that is, inter alia, aluminum or an aluminum alloy [Abstract; 0006, 0023, 0024]. An anodic metal oxide film is formed on the substrate through an anodizing process [0023]. The anodic aluminum oxide film is porous and can diffusely reflect and scatter incident light [0006, 0023]. Tatebe teaches that before the anodization process, the surface of the substrate can be texturized to increase the matte appearance of the surface, or to enhance the richness or saturated appearance of a final color of the surface after the anodization (and coloring) process [0026]. Further, Tatebe teaches that the top surface of the metal substrate corresponds to the top surface of the anodic film, wherein any surface finish given to the metal substrate is transferred to the top surface of the anodic film, i.e., the anodic film retains the textured surface [0031, 0037; Figure 5C, instance 504]. Tatebe also teaches that the textured surface enhances the adsorption characteristics of metal material and/or dye (colorants) positioned within the pores of the anodic film [0037].
Modified Conner and Tatebe are both directed toward articles comprising porous anodic aluminum oxide layers formed through anodization of aluminum substrates, wherein the article exhibits a color. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the housing of the portable electronic device of Conner by texturizing the surface of the aluminum layer before the anodization process, as taught by Tatebe, in order to impart a texturization to the surface of the aluminum oxide layer (the outer surface of the housing) to increase the matte 
The portable electronic device and housing thereof of modified Conner would have comprised all of the features set forth above and would have further comprised the (outer) surface of the housing, i.e., the anodic aluminum oxide layer, having a texture, thereby meeting the limitations of claim 20.

Claims 1, 10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Herslow et al. (US 2017/0098151; “Herslow”) (previously cited), in view of Rosenfeld et al. (US 5,178,967; “Rosenfeld”) (previously cited) and Khosla (newly cited). 
Regarding claims 1, 10, and 22, Herslow discloses a card (e.g., transactional card, smart card, ID card) [Abstract; 0002] comprising a metal substrate (also referred to as a core layer) that is, inter alia, titanium or titanium alloy [0007, 0055, 0056, 0062; Figures 1, 1A, 1B] (hereinafter “titanium substrate”). Disposed on the titanium substrate is one or more anodized layers of which impart color and/or texture to the card [0008, 0056, 0060, 0061, 0067]. The anodized layer(s) may be made of, inter alia, aluminum (oxide) and titanium (oxide) [0060]. The anodized layers are applied to the titanium substrate via an adhesive layer [0056, 0060]. 
Herslow is silent regarding a specific anodic oxide layer arrangement (i.e., non-porous titanium oxide overlaid by porous aluminum oxide) disposed on the titanium 
Rosenfeld discloses a bilayer oxide film comprising a porous aluminum oxide layer overlying a non-porous titanium oxide layer. The bilayer film is formed through anodization of, inter alia, a titanium (valve metal) substrate having a layer of aluminum coated thereon [Abstract; col 1, lines 13-21; col 2, lines 25-66; col 3, lines 13-33; col 4, lines 30-37]. The anodization process forms the aluminum oxide layer first (from the layer of aluminum coated thereon), and then the non-porous titanium oxide layer from the substrate [col 5 and 6]. Rosenfeld teaches that the bilayer oxide film is readily, easily, and uniformly detachable from the substrate [col 2, lines 25-30; col 3, lines 66 and 67], and can be applied to virtually any (other) substrate [col 6, lines 23-39]. Furthermore, Rosenfeld teaches that materials may be deposited in the pores of the aluminum oxide layer [col 6, lines 53-55]. Additionally, Rosenfeld teaches that the bilayer oxide film (after being detached from the substrate) can be attached to other substrates via the use of adhesive layers [col 10]. Rosenfeld teaches that the bilayer oxide film is a vapor or oxygen barrier [Abstract], and the nonporous (titanium) oxide film underlying the aluminum oxide film is dense and durable so that it provides an impermeable protective surface [col 5, lines 15-20].
Khosla discloses treated titanium and/or aluminum surfaces for use in commercial and consumer products, said metal surfaces having been subject to a dual anodization treatment for a desired effect such as functional and/or cosmetic, including abrasion/scratch resistance and color(s) [Abstract; 0003-0007, 0023]. Khosla teaches that porous aluminum oxide layers formed through standard anodization processes 
Herslow and Rosenfeld are both directed toward layered anodic oxide structures that can be attached to substrates via adhesives in order to protect the underlying substrate. Herslow and Khosla are both directed toward layered anodic oxide structures that may exhibit a color. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the bilayer oxide film, taught by Rosenfeld, as the anodized layer arrangement applied on the titanium substrate of Herslow, as the bilayer oxide film would have been recognized within the art as suitable for being transferred and applied to metal substrates via an adhesive layer (see MPEP 2144.07). 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the bilayer oxide film, taught by Rosenfeld, as the anodized layer applied on the titanium substrate of Herslow via adhesive, in order to impart vapor or oxygen barrier protection to the titanium substrate of the card, and/or in order to provide a dense, durable, impermeable protective surface to the titanium substrate and card formed therefrom.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have infused a dye within the pores of the 
The card of modified Herslow would have comprised a titanium substrate, a layer of adhesive disposed on the titanium substrate, and the bilayer oxide film set forth above attached to the titanium substrate via the adhesive. In other words, the layer sequence of the card of modified Herslow would have been as follows: titanium substrate, adhesive layer disposed on and in contact with the titanium substrate, non-porous titanium oxide layer disposed on and in contact with the adhesive layer, and the aluminum oxide layer disposed on and in contact with the non-porous titanium oxide layer, where the aluminum oxide layer would have had a dye infused within its pores, thereby meeting the limitations of claims 1, 10, and 22 under the respective interpretations set forth above in the 35 U.S.C. 112(a) rejection.
Regarding claim 23, Herslow discloses that the metal substrate can be a composite including two metal layers bonded together, including a titanium layer bonded to a silver layer [0062, 0130]. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made all of the aforesaid modifications set forth above in the rejection of claims 1, 10, and 22, where the metal substrate would have included a titanium layer bonded to a silver layer. As such, the card of modified Herslow would have comprised a substrate including a titanium layer and a silver layer, a layer of adhesive disposed on the substrate, and the bilayer oxide film set forth above attached to the substrate via the adhesive. In other words, the layer sequence of the card of modified Herslow would have been as follows: titanium substrate layer, silver substrate layer, adhesive layer disposed on and in 

Response to Arguments
Applicant’s arguments, see Remarks filed 20 May 2021, pages 10 and 11, with respect to the rejection of the claims under 35 U.S.C. 103 over Wei in view of Sheasby, previously set forth in the Final Office Action, have been fully considered and found persuasive. The Examiner agrees that Sheasby does not teach infusion of a dye into the pores of the anodic aluminum oxide layer, but rather, teachings deposition of metal particles. As such, the aforesaid rejection has been withdrawn. However, it is noted that new grounds of rejection are set forth herein in view of newly cited prior art to Khosla. 
Applicant’s arguments, see Remarks pages 13 and 14, with respect to the rejection of claims 1 and 10 under 35 U.S.C. 103 over Herslow in view of Rosenfeld and Sheasby, previously set forth in the Final Office Action, have been fully considered but are moot as the aforesaid rejection has been overcome and withdrawn due to the claim 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein but is considered pertinent to the written description and/or claims.
US 4,482,209 to Grewal et al. – discloses a mirror structure including (in sequence) a titanium layer, an aluminum oxide layer, a silver layer, and an (outermost) protective aluminum oxide layer [Abstract; Figure; col 2]
US 2017/0087927 to Inamoto et al. – discloses a layered product including a substrate formed of any material [0051, 0083], a metal film that may be silver disposed on the substrate [0062], and an aluminum oxide layer disposed on the silver layer [0069, 0076, 0077]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782                               

/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782